Judge Harold R. Banke.
The appellant, Milbert Colquitt, was convicted by a jury of statutory rape and incest. He appeals the denial of his motion for a new trial.
1. The appellant, who is black, contends that the trial court erred in overruling his challenge to the State’s use of peremptory challenges to strike five black jurors solely on the basis of race. Batson v. Kentucky, 476 U. S. 79 (106 SC 1712, 90 LE2d 69) (1986). The basis for *790the trial court’s ruling was that the appellant failed to make a prima facie case of discrimination, because while there were eleven black members of the jury pool (26.2 percent), there were four black jurors (33.3 percent) on the panel that convicted him.
Decided July 11, 1994.
Johnny B. Mostiler, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, Daniel A. Hiatt, Assistant District Attorney, for appellee.
The trial court erred in concluding, based solely on the relative percentages of blacks on the jury selected and in the venire, that the appellant failed to establish a prima facie case of discrimination. Weems v. State, 262 Ga. 101 (416 SE2d 84) (1992). The court further erred by failing to scrutinize and rule upon whether the prosecutor’s stated reasons for the strikes were sufficient to rebut the prima facie showing. Accordingly, this case is remanded for the trial court to conduct a hearing to determine the credibility and facial validity of the reasons offered. See Staples v. State, 209 Ga. App. 802, 803 (434 SE2d 757) (1993).
2. The appellant argues that a new trial was required in light of evidence that the victim recanted her testimony. “ ‘That a material witness for the State, who at the trial gave direct evidence tending strongly to show [the] (appellant’s) guilt, has since the trial made statements (even) under oath that his former testimony was false, is not cause for a new trial. (Cits.)’ [Cit.]” Williams v. State, 197 Ga. App. 274 (398 SE2d 381) (1990).
3. Viewed in the light most favorable to the jury’s verdict, the evidence authorized a rational trier of fact to find the appellant guilty beyond a reasonable doubt of the offenses charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment of conviction affirmed and case remanded with direction.


Birdsong, P. J., and Blackburn, J., concur.